Citation Nr: 0212947	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  01-06 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder claimed as adult antisocial personality disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The veteran served on active duty from September 1984 to 
October 1986.  His claim comes before the Board of Veterans' 
Appeals (Board or BVA) on appeal from a determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  


REMAND

In a VA Form 9, dated June 2001, the veteran requested that 
he be scheduled for a BVA hearing at a local VA office before 
a member of the Board.  In correspondence dated November 
2001, the veteran noted that he would be willing to have a 
local regional office videoconference hearing before a member 
of the Board in Washington, DC.  Although the veteran 
testified before a decision review officer at the Cleveland 
RO in April 2002 apparently via videoconference from 
Cincinnati, he has not been afforded a hearing before a 
member of the Board as he has requested.  Accordingly, this 
case his hereby REMANDED to the RO for the following action:

The RO should schedule the veteran for a 
videoconference hearing before a member 
of the Board at the Cleveland RO as soon 
as practicable.

Once the veteran has been afforded the requested hearing, or 
in the event that he withdraws his hearing request or fails 
to appear, the case should be returned to the Board for 
appellate consideration.  The veteran is reminded that he has 
the right to 
submit additional evidence and argument on this matter.  See 
generally 

Kutscherousky v. West, 12 Vet. App. 369 (1999).  However, no 
action is required of the veteran unless he is so notified by 
the RO.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




